Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 18, 2019

The Court of Appeals hereby passes the following order:

A19A1546. CURTIS WHITAKER v. BENEFICIAL GEORGIA, INC.

      In January 2010, the trial court entered a default judgment in favor of
Beneficial Georgia, Inc. Thereafter, in September 2018, Curtis Whitaker filed a pro
se motion to set aside the trial court’s judgment, alleging he was not properly served.
The trial court denied Whitaker’s motion after finding that the motion fell under
OCGA § 9-11-60 (d) (1). Whitaker then filed his pro se notice of appeal. We,
however, lack jurisdiction.
      An appeal from an order denying a motion to set aside a judgment under
OCGA § 9-11-60 (d) must be made by application for discretionary review. OCGA
§ 5-6-35 (a) (8); Jim Ellis Atlanta, Inc. v. Adamson, 283 Ga. App. 116, 116 (640 SE2d
688) (2006).      “[C]ompliance with the discretionary appeals procedure is
jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
Whitaker’s failure to file a discretionary application thus deprives this Court of
jurisdiction over this appeal, which is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/18/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.